pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner, a prison inmate, was found guilty of a correspondence violation when a package he received contained what appeared to be materials from a corporation he had formed in violation of the regulations. Inasmuch as the Attorney General has advised this Court that the determination has been administratively reversed and all references thereto expunged from petitioner’s institutional record, this matter is dismissed as moot (see Matter of Mercer v Artus, 70 AD3d 1073 [2010]).
Cardona, P.J., Spain, Malone Jr., Kavanagh and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.